

115 S2585 IS: To amend the Water Resources Development Act of 2000 to permanently extend the authority of the Secretary of the Army to accept and expend funds from certain entities to process permits.
U.S. Senate
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2585IN THE SENATE OF THE UNITED STATESMarch 21, 2018Mr. Donnelly (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Development Act of 2000 to permanently extend the authority of the
			 Secretary of the Army to accept and expend funds from certain entities to
			 process permits.
	
 1.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2352(a)) is amended— (1)by striking paragraph (3); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.